Citation Nr: 0814935	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for hearing loss and 
tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his bilateral hearing loss and 
tinnitus are causally related to an ear disease (otitis 
media, acute) that he contracted while on active duty and to 
in-service noise exposure.  This noise exposure occurred, the 
veteran maintains, when he and fellow service members fired 
high-caliber weapons onboard the USS Dade without the use of 
hearing protection.

The record reflects that the veteran served in the Navy as a 
Gunner's Mate aboard the USS Dade and that he received 
numerous decorations, including the Philippine Liberation 
Medal and the World War II Victory Medal.  Thus, the Board 
finds he was likely exposed to acoustic trauma in service.

The service medical records show that in January 1945, the 
veteran was treated for an earache.  At the time, it was 
noted that the veteran's ear was quite inflamed, and that the 
membrane was retracted and somewhat scarred.  The diagnosis 
was media otitis acute.  The veteran was prescribed 
penicillin and put on bed rest for approximately two weeks, 
at which time he was returned to active duty.  The veteran's 
ear disease was noted in the report of his June 1946 VA 
examination prior to his separation from service.  However, 
there was no indication that the veteran had suffered any 
residual effects from this disease.  The veteran's separation 
examination also included clinical findings of scarring on 
his right tympanic membrane, which was not considered 
disabling, as well as the results of whisper voice test on 
which he scored a 15/15 for each ear, which was considered 
normal.  Significantly, however, this technique for assessing 
hearing, which did not include audiometric data, was noted to 
be a poor indicator of early high-frequency hearing loss by 
the VA audiologist who examined the veteran in January 2006.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran underwent a VA examination in 
January 2006 in which he was found to have mild to severe 
sensorineural hearing loss above 500 Hz in the right ear, and 
mild to profound sensorineural hearing loss in the left ear.  
In the course of the examination, the veteran reported a 
history of noise exposure in service.  He denied any post-
service occupational noise exposure, but acknowledged that 
since leaving the military he had used power tools without 
ear protection.  According to the VA examiner, the veteran 
also reported that he did not experience any hearing loss or 
tinnitus prior to 1980.  Based on this account of late onset 
hearing loss and tinnitus, and the veteran's post-service use 
of power tools without ear protection, the VA examiner 
concluded that the veteran's hearing loss and tinnitus were 
less likely than not related to his active service.  
Nevertheless, in the June 2006 Form 9 statement perfecting 
his appeal, the veteran asserted that he had never told the 
VA examiner that his hearing loss and tinnitus had their 
onset in 1980.  Instead, the veteran stated that he had told 
the VA examiner that he had become more concerned about his 
hearing loss and tinnitus in 1980 after receiving a free 
hearing check-up at Sears.  However, the veteran maintained 
that he had been experiencing hearing problems ever since 
leaving service, and that those problems had gradually 
worsened over time.

In a subsequent VA opinion issued in June 2006, the same 
examiner who conducted the January 2006 VA examination 
affirmed his prior opinion and insisted that the veteran had 
reported that his hearing and tinnitus had their onset 
"about 1980."  Nevertheless, affording presumption in favor 
of the veteran, the Board finds that the veteran is competent 
to report that he has had hearing problems since service, 
which have gradually worsened over time.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (the veteran is competent 
to describe symptoms which he can observe).

In essence, the veteran asserts that he has had hearing 
problems since service, and the VA examiner has apparently 
based his assessment on his review of the service medical 
records and has not considered the veteran's report of in-
service injury, i.e., acoustic trauma, and a continuity of 
symptoms since that time.  To afford the veteran every 
opportunity, the Board finds that this case must be remanded 
so that he can be afforded a new VA audiological examination 
to fairly assess the merits of his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiological examination (if possible, 
with a different examiner than the one 
who conducted the January 2006 VA 
examination) for the purpose of 
ascertaining the etiology of his 
hearing loss and tinnitus.  The claims 
folder should be made available to and 
be reviewed by the examiner.  All 
appropriate tests, including an 
audiological evaluation should be 
conducted, and the examiner must state 
whether it is at least as likely as not 
that the veteran's hearing loss and 
tinnitus are related to or had their 
onset in service.  The examiner must 
specifically consider his report of 
having hearing problems since service.  
The examiner should also consider the 
veteran's service medical records 
showing his symptamatology and 
treatment for otitis media, acute, in 
determining whether this disease may be 
causally related to his current hearing 
loss and tinnitus.  

All findings and conclusions should be 
set forth in a legible report. 

2.  Then, readjudicate the appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

